Beardsley, Justice.
Had the defendant asked leave to demur to the declaration as amended, when leave to make such amendment was granted, it would have been allowed as a matter of course: and as the demurrer appears to have been put in in good faith, and is a proper mode of presenting the questions of law arising in the case, it should be allowed to stand. Let the plaintiffs join in demurrer within thirty days after service of this rule, the costs of this motion to abide the event of the cause. Rule accordingly.